DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
The present office action is made in response to the amendment filed by applicant on 5/5/2021. It is noted that in the amendment, applicant has amended claim 11. There is not any claim being added into or canceled from the application. The pending claims are still claims 1-19 as originally filed on 11/27/2019.
The amendment(s) to the claim 11 has resulted that the restriction requirement mailed to applicant on 3/8/2021 is modified as follow.
Election/Restrictions
In response to the restriction requirement of 3/8/2021, applicant has made an election without traverse of Invention I in the reply filed on 5/5/2021. As a result of applicant’s election, claims 1-10 are examined in the present office action, and claims 11-19 have been withdrawn from further consideration as being directed to a non-elected invention. Applicant should note that the non-elected claims will be rejoined if the claim 1 is later found as an allowable claim.
Priority
5.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 13/557,222, filed on 7/25/2012.
Drawings
6.	The drawings contain twenty-two sheets of figures 1A-1B, 2A-2B, 3A-3B, 4A-4D, 5A-5B, 6A-6B, 7A-7B, 8A-8B, 9A-9D, 10A-10D, 11A-11B, and 12A-12B were received on 11/27/2019.  These drawings are approved by the examiner.
Specification
7.	The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
8.	Claims 1-10 are objected to because of the following informalities.  Appropriate correction is required.
a) In claim 1: the feature thereof “each of the lens” (line 10) is unclear base on the lens structure of the third lens group as recited in the claim on lines 9-10. In particular, the claim recites that the third lens group comprises one lens with refractive power, see the claim on lines 9-10, thus the feature “each of the lens” appeared on line 10 make the lens structure of the third lens group confusing. Should “one lens” appeared on line 10 be changed to --at least one lens--? See also the lens structure of the fifth lens group as recited in claim 5 via the use of terms “at least one aspheric lens” on line 2.
b) The remaining claims are dependent upon an objected base claim and thus inherit the deficiency thereof.
Double Patenting
9.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

10.	Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 and 10-14 of U.S. Patent No. 9,606,268 in view of Yahagi (US Patent No. 5,548,445).
The zoom lens as recited in present claims 1-8 are read in claims 1-7 and 10-14 of the US Patent No. 9,606,268, see Note below, except the following features: First, each of lens constituted the fifth lens group is fixed, and Second, each of the second and fourth lens groups is moved toward the third lens group during a zooming process.
Note: The lens structure of the zoom lens as recited in present claim 1 is read in Patent claim 1 or claim 7; the features related to the lens as recited in present claim 2 are read in Patent claim 7; the features related to the condition governing the focal lengths as recited in present claim 3 are read in Patent claim 2 or 7; the features related to the condition governing the focal lengths as recited in present claim 4 are read in Patent claim 3 or 8; the features related to the lens as recited in present claim 5 are read in Patent claim 4 or 9; the features related to the lens as recited in present claim 6 are read in Patent claim 5; the features related to the aperture stop as recited in present claim 7 are read in Patent claim 6 or 10; the features 
Regarding to the two features missing from the lens module recited in Patent claims 1-7 and 10-14 of U.S. Patent No. 9,606,268, it is noted that the zoom lens having five lens groups and an aperture stop arranged in an order from an object side to an image side as follow: a fixed first positive lens group, a movable second negative lens group, an aperture stop, a fixed third positive lens group, a movable fourth positive lens group, and a fixed fifth positive lens group wherein each of lens elements constituted the fifth lens group is fixed during  zooming process and each of the second and fourth lens groups is moved toward the third lens group during the zooming process is known to one skilled in the art as can be seen in the zoom lens provided by Yahagi. In particular, in the first embodiment of the zoom lens described in columns 4-6 and shown in figs. 1-5, the zoom lens comprises five lens groups and an aperture stop arranged in the following order: a fixed first positive lens group (G1), a movable second negative lens group (G2), an aperture stop (1), a fixed third positive lens group (G3), a movable fourth positive lens group (G4), and a fixed fifth positive lens group (G5) wherein each of lens elements, see lens elements with lens surfaces numbered as (r18, r19, r20 and r21) constituted the fifth lens group (G5) is fixed during  zooming process, and each of the second (G2) and fourth (G4) lens groups is moved toward the third lens group (G3) during the zooming process, see Tables 1 and 2 and figs. 1-2, in particular. Thus, it would have been obvious to one skilled in the art before the effective filing date of the invention to modify the lens module as provided in claims 1-7 and 10-14 of the Patent No. 9,606,268 by maintain each lens elements constituted the fixed fifth lens group is stationary and move each of the second and fourth lens groups .
11.	Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 7, 10 and 13-14 of U.S. Patent No. 9,001,430 in view of Yahagi (US Patent No. 5,548,445).
The zoom lens as recited in present claims 1-8 are read in claims 1-3, 7, 10 and 13-17 of the US Patent No. 9,001,430, see Note below, except the following features: First, each of lens constituted the fifth lens group is fixed, and Second, each of the second and fourth lens groups is moved toward the third lens group during a zooming process.
Note: The lens structure of the zoom lens as recited in present claim 1 is read in Patent claim 1 or claim 14; the features related to the lens as recited in present claim 2 are read in Patent claim 1; the features related to the condition governing the focal lengths as recited in present claim 3 are read in Patent claim 2; the features related to the condition governing the focal lengths as recited in present claim 4 are read in Patent claim 3; the features related to the lens as recited in present claim 5 are read in Patent claim 7; the features related to the lens as recited in present claim 6 are read in Patent claim 10; the features related to the aperture stop as recited in present claim 7 are read in Patent claim 13; the features related to the light-filtering component as recited in present claim 8 are read in Patent claims 14-17.
Regarding to the two features missing from the lens module recited in Patent claims 1-3, 7, 10 and 13-17 of U.S. Patent No. 9,001,430, it is noted that the zoom lens having five lens groups and an aperture stop arranged in an order from an object side to an image side as follow: a fixed first positive lens group, a movable second negative lens group, an aperture stop, .
12.	Claims 9-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 and 10-14 of U.S. Patent No. 9,606,268 in view of Yahagi (US Patent No. 5,548,445) and Matsumoto et al (US Publication No. 2011/0193967).
.
13.	Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 7, 10 and 13-17 of U.S. Patent No. 9,001,430 in view of Yahagi (US Patent No. 5,548,445) and Matsumoto et al (US Publication No. 2011/0193967).
It is noted that the combined product as provided by the claims 1-3, 7, 10 and 13-17 and the zoom lens of Yahagi does not disclose that the light-filtering element is removably inserted into the system wherein the light is an infrared light as recited in present claims 9-10. However, an imaging capture device having a zoom lens and an IR light-filter element which is removable inserted into the light path of the zoom lens is known to one skilled in the art as can be seen in the device provided by Matsumoto et al. See paragraphs [0005], [0007], [0011], … and fig. 1, for example. Thus, it would have been obvious to one skilled in the art before the effective filing date of the invention to modify the combined product as provided by the claims 1-7 and 10-14 
Conclusion
14.	Each of the US Publication Nos. 2012/0092777 and 2009/0290228 is cited as of interest in that each discloses a zoom lens wherein the third lens group comprises a cemented lens formed by three lenses; however, the zoom lens of each mentioned Publication has a power distribution of lens groups different from that recited in the zoom lens of the present claim 1. In particular, the zoom lens of each mentioned Publication has a first positive lens group, a second negative lens group, a third positive lens group, a fourth negative lens group and a fifth positive lens group while the zoom lens of the present independent claim 1 has a first positive lens group, a second negative lens group, a third positive lens group, a fourth positive lens group and a fifth positive lens group.
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THONG Q NGUYEN whose telephone number is (571) 272-2316.  The examiner can normally be reached on M - Th: 6:00 ~ 17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE B. ALLEN can be reached on (571) 272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 







/THONG Q NGUYEN/Primary Examiner, Art Unit 2872